Case 5:18-cv-01526-SMH-KLH Document 123-1 Filed 02/03/20 Page 1 of 4 PageID #: 3725




                                                                EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-1 Filed 02/03/20 Page 2 of 4 PageID #: 3726




                                                                    EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-1 Filed 02/03/20 Page 3 of 4 PageID #: 3727




                                                                     EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-1 Filed 02/03/20 Page 4 of 4 PageID #: 3728




                                                                     EXHIBIT A
